Citation Nr: 0608112	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  00-23 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1972 to 
November 1975.

This matter comes before comes before the Board of Veterans' 
Appeals (Board) from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that reopened the veteran's previously 
denied claim of entitlement to service connection for 
hepatitis (types B and C), and denied the issue of 
entitlement to a permanent and total disability rating for 
pension purposes.  

The issue of entitlement to a permanent and total disability 
rating for pension purposes is addressed in the REMAND 
portion of the decision below, and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have current diagnoses of hepatitis 
A or residuals of hepatitis A.

2.  The veteran does not have current diagnoses of hepatitis 
B or residuals of hepatitis B.

3.  The veteran's currently diagnosed chronic hepatitis C 
first manifested many years after service and is not related 
to his service or any aspect thereof.


CONCLUSIONS OF LAW

1.  Claimed hepatitis B has not been incurred or aggravated 
by the veteran's active service. 38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).

2.  Hepatitis C was not incurred or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

To establish service connection, a veteran must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.   See Pond 
v. West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. §§ 1131; 
38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran here alleges that his currently diagnosed chronic 
hepatitis C is related to the hepatitis B with which he was 
diagnosed in service, and that he is entitled to service 
connection for both hepatitis B and C.  The Board will 
address these contentions in turn.

 Hepatitis B

On the veteran's most recent VA examination for hepatitis, in 
July 2001, he was not diagnosed with hepatitis B and no other 
evidence is of record shows that he has an active diagnosis.  
He fails to establish the first element of service connection 
for hepatitis B.  Absent evidence of a current disability, 
service connection for hepatitis B must be denied.  

The Board has considered the veteran's claims that he has 
hepatitis B related to his service.  The medical record does 
not indicate that the veteran has specialized medical 
training.  As a layperson, the veteran is not competent to 
diagnose a medical condition.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge").  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply; the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Hepatitis C
The veteran alleges that he was first diagnosed with 
hepatitis C in 1997 and that it is related to service.  
Service medical records in this case are negative for 
complaints or findings of hepatitis C.  The first medical 
diagnosis of hepatitis C of record, however, is dated in 
September 1999, and is confirmed by other examinations.  He 
meets the first element of service connection.  

On VA examination in July 2001, the examiner found no 
etiological relationship between the veteran's current 
hepatitis C and the hepatitis B with was diagnosed in 
service.  The examiner remarked that Hepatitis B and 
Hepatitis C are caused by different virus types and he did 
not relate his hepatitis C to drug use in service.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, there is no evidence establishing a 
medical nexus between military service and the veteran's 
chronic hepatitis C.  

The Board has considered the veteran's claims that he has 
hepatitis C related to his service, however, as noted 
earlier, as a layperson, he is not competent to give a 
medical opinion on causation or aggravation of a medical 
condition. 

The weight of the medical evidence demonstrates that the 
veteran's hepatitis C began many years after service and was 
not caused by any incident of service.  As the preponderance 
of the evidence is against the claim for service connection, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant
VA has fulfilled its duty to notify and to assist the 
appellant in the development of his or her claim.  The law 
requires that when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his or her representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  Notice must inform a claimant of (1) any 
information and evidence not of record needed to substantiate 
the claim; (2) what information VA will seek to provide; and 
(3) what information the claimant is expected to provide.  
Under 38 C.F.R. § 3.159(b)(1), VA must also ask the claimant 
to submit any pertinent evidence in his or her possession.  

In this case, the RO sent correspondence in June 2001, July 
2002, and November 2003; rating decisions in May 2000, 
November 2001, September 2003, and April 2004; a statement of 
the case in October 2000; and supplemental statements of the 
case in November 2001, September 2003, and November 2004.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  Thus, VA has 
satisfied its duty to notify the appellant.

Additionally, the veteran was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  Even though 
the notice was inadequate on these two elements, there is no 
prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claim 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
In this regard, the Board notes that the claim was remanded 
in March 2001 for the purpose of obtaining any additional 
treatment records that might pertain to the claim.  However, 
VA did not receive a response from the veteran regarding this 
request.  The Board reminds the veteran that the duty to 
assist is not a "one-way street."  The applicable case law 
provides that, "[i]f a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  As VA has complied with its duty to assist in 
obtaining relevant evidence, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for hepatitis B is denied.

Service connection for hepatitis C is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim regarding entitlement to a permanent and total 
disability rating for pension purposes.

The record reflects that the veteran has a level of education 
reported as middle school education.  He reportedly last 
worked in 1985 as a messenger.  VA records dated in February 
2004 demonstrate that the veteran was not then working but 
was undergoing vocational rehabilitation incentive therapy.  
It was noted that he was not considered for outside 
employment at that time due to his need for staff support.  
The plan was to build his tolerance to work as evidenced by 
90 percent attendance within two months.  VA records on file 
currently are dated from September 1999 to March 2004.  As 
records dated two months after the February 2004 plan to 
build work tolerance have not been associated with the claims 
folder, it is unclear whether the veteran was able to 
successfully build his tolerance to work, or whether he is 
currently working.  Updated employment information should be 
obtained on remand.  Ongoing VA treatment records should 
likewise be obtained.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005).  A 
medical examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.

The latest VA treatment records on file are dated in March 
2004.  These records refer to ailments including hemorrhoids, 
constipation, hepatitis C, a psychiatric condition, and 
multiple joint complaints, including the neck and back.  The 
veteran last underwent a general VA examination in July 2001.  
At that time, however, not all of his non-service connected 
ailments were evaluated.  The veteran has not been afforded a 
VA compensation examination in connection with his claim.  
The Board finds that a comprehensive examination evaluating 
the severity of his various non-service connected disorders 
is necessary in order to fairly decide the merits of the 
veteran's claim.

Accordingly, the claims are REMANDED for the following 
actions:

1.  Ask the veteran for updated 
employment information, including 
details of the nature of any current 
job, number of hours worked per week, 
and earnings.  

2.  Obtain copies of the veteran's VA 
treatment records dated during and 
after March 2004 from the Northport 
VAMC. 

3.  Schedule the veteran for a VA 
pension examination to determine the 
existence and severity of all chronic 
disabilities.  The claims folder should 
be provided to and reviewed by the 
examiner.  All findings necessary for 
rating the disabilities should be 
provided in detail.  All indicated 
tests and consultations must be 
performed.

4.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
entitlement to a permanent and total 
disability rating for pension purposes.  
If action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to this Board for the 
purpose of appellate disposition, if in 
order.  The Board intimates no opinion 
as to the ultimate outcome of this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


